THOMPSON, J.
In each of the above styled and-numbered cases the information contains the same charge and is subject to the identical omission and fatal defect as the information in case No. 25194, State v. Henry Bulloch, ante, p. 593, 92 South. 127, this day decided.
For the reasons given in the last-mentioned case, it is ordered and decreed that the conviction and sentence in each of the above styled and numbered cases be set aside, the information quashed, and each of the defendants discharged.